Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,352,299 B1 to Liu (herein referred to as Liu).
Referring to claim 2, Liu discloses a device comprising:      a logic circuit communicatively a memory circuit using a second bus, the logic circuit configured to perform operations (Figure 3, 108, bus 112) comprising:      receiving a set of N original data bits from the memory controller over the first bus (Figure 3, D’ Raw Data);      selectively encoding the set of N original data bits to form a corresponding set of N encoded data bits (Figure 3, 302 and encoded data I’);      generating an encoding indicator associated with the set of N encoded data bits (Figure 3, indicator bit S’); and      transmitting the set of N encoded data bits and the encoding indicator to a memory circuit over the second bus to cause the memory circuit to store the set of N encoded 
Referring to claim 3, Liu discloses wherein the logic circuit is further configured to perform the operations comprising:      receiving the set of N encoded data bits and the encoding indicator from the memory circuit (Figure 3, M via 112(b) from 110 to 108);      decoding the set of N encoded data bits using the encoding indicator to recover the set of N original data bits (Figure 3, Decoder 308); and      transmitting the set of N original data bits to the memory controller over the first bus (Figure 3, Retrieved Data with arrow pointing upward to represent transmitting).
Referring to claim 4
Referring to claim 5, Liu discloses wherein the operations of selectively encoding the set of N original data bits to form a corresponding set of N encoded data bits comprises applying a data bit inversion (DBI) to minimize a number of bit transitions between the set of N encoded bits and the set of previously processed data bits (columns 7 and 8 go into detail of selectively encoding utilizing DBI, for example, column 7, lines 33-53 explain how an encoded third data sequence is based on previously encoded second sequence).
Referring to claim 6, Liu discloses wherein the operations of receiving the set of N original data bits comprises a write request to write the set of N original data bits to the memory circuit (column 4, lines 60-66).
Referring to claim 7, Liu discloses wherein the memory circuit is a random-access memory circuit (column 3, lines 45-55).
Referring to claim 8, Liu discloses wherein the logic circuit includes one or more of: command decode circuitry; queueing circuitry; redundancy circuitry; error correction circuitry; test mode circuitry; or integration circuitry (Figure 1, elements 104 and 106 are types of “integration circuitry” on the PLD).
Referring to method claims 9-15 and memory system claims 16-21, the claims recite similar limitations as found in claims 2-8, therefore, are similarly rejected as unpatentable over Liu as described above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 2, 3, 8-10, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,649,842 and claim 1 of U.S. Patent No. 10,146,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the stated claims of this application are anticipated or obvious variants of the claims of the ‘842 and ‘614 patents .
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed on December 22, 2021 have been fully considered but they are not persuasive.           On page 7 of the Remarks, Applicant argues that Liu does not teach or suggest, “…to cause the memory circuit to store the set of N encoded data bits and the encoding indicator in the memory circuit,…” and, “…the cited portions of Liu do not mention storing the encoding indicator. It appears that the Examiner has assumed that the external memories 110 of Liu do not decode the data prior to storage. This assumption is not warranted by the cited portions of Liu.”
          This argument is not persuasive for the following reasons.  As cited and shown in Figure 3, M’ 112(a) is transmitted to external memories 110 to be stored and, later, retrieved.  Figure 4 shows that M’ includes N encoded data bits (shown as I’) and an encoding indicator (shown as S’).  The retrieval process described in column 5, lines 3-10 clearly explains that data M’ was stored in external memories 110.  It states, “Subsequently, when a request is generated within processor 102, of FIG. 1, to retrieve the data stored in external memory 110, the data M of FIG. 3 stored in external memory 110 are sent to parity checker 306 within memory data manager 108. Data M include status bit S, parity bit P, and data I. The data M which are retrieved from external memory 110 may or may not be the same as the data M' that were presented to the external memory interface bus 112(a).”  Clearly, Liu’s invention accounts for data, M’, to be stored in the external memories 110, and then the same data is retrieved from external memories 110 as depicted by data M.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112